DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2005/0174280).
Claim 1: Suzuki discloses A vehicle radar comprising:
a housing having an inner space therein (fig 2 element 60, para 0010, 0040)
a board disposed within the housing so as to mount an antenna thereon (fig 2-4 elements 23, 40, 30, para 0015, 0042)

a shield plate configured to block or absorb some or all of electromagnetic waves generated from the board (figure 2 element 62, para 0040)
wherein a portion of a lower surface of the radome comprises an inner recess, and the shield plate is coupled to the recess (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by means of screws 67 positioned in through holes in radome 65 and plates 66 and secured in outer housing 60 having shielding layer 62, para 0047) 

Claim 2: Suzuki discloses a shape and size of the recess correspond to a shape and size of the shield plate (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by means of screws 67 positioned in through holes in radome 65 and plates 66 and secured in outer housing 60 having shielding layer 62, para 0047)

Claim 3: Suzuki discloses the radome comprises a through hole in the recess (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by means of screws 67 positioned in through holes in radome 65 and plates 66 and secured in outer housing 60 having shielding layer 62, para 0047)

Claim 4: Suzuki discloses a sealing member configured to seal the through hole in a state in which the shield plate is coupled to the recess in the radome (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by means of screws 67 positioned in through holes in radome 65 and plates 66 and secured in outer housing 60 having shielding layer 62, para 0047)

Claim 5: Suzuki discloses sidewalls of the shield plate comprise at least one protrusion (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by means of screws 67 positioned in through holes in radome 65 and plates 66 and secured in outer housing 60 having shielding layer 62, para 0047)

Claim 6: Suzuki discloses each of the sidewalls of the shield plate comprises at least one protrusion (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by means of screws 67 positioned in through holes in radome 65 and plates 66 and secured in outer housing 60 having shielding layer 62, para 0047)

Claim 7: Suzuki discloses a height of the sidewalls of the shield plate is smaller than a height of the sidewalls of the radome in a state in which the shield plate and the radome are coupled to each other (fig 2, 7 showing radome 65 having recesses which mate with corresponding surfaces of the shield and outer housing and are secured by 

Claim 8: Suzuki discloses the shield plate and the board are vertically spaced apart from each other (fig 2-7, elements 62 and elements 23, 40, 30)

Claim 10: Suzuki discloses the sidewalls of the shield plate comprise at least one outer depression (figure 2, 7 element 62, para 0040)

Claim 11: Suzuki discloses the sidewalls of the shield plate comprise at least one inner depression (figure 2, 7 element 62, para 0040)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki [1] (US 2005/0174280) as applied to claim 1 above, and further in view of Suzuki [2] (US 2004/0227663)
Claims 9: Suzuki [2] discloses a vehicular radar apparatus having a radome coupled to a shielding layer (fig 1, 2 elements 7, 10, 11) wherein the shield plate and the radome are integrally injection-molded (para 0048-0051).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Suzuki [2] in order to use conventional and well-known manufacturing processes to create the radome and shielding layer.  

Claims 12, 13: Suzuki [2] discloses a vehicular radar apparatus having a radome coupled to a shielding layer (fig 1, 2 elements 7, 10, 11) wherein the shield plate comprises a plastic or metallic material capable of absorbing some or all of electromagnetic waves generated from the board (para 10, 0036-0038).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Suzuki [2] in order to provide effective blocking of the electromagnetic waves (Suzuki [2] para 0009)


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648